The appeal is from the removal of the plaintiff as guardian of the minor child of the plaintiff and defendant by the Probate Court for the District of Hartford. By its decree that court has found the plaintiff to be an unfit person to retain such guardianship and also that he has neglected the minor within the terms of section 4794 of the General Statutes, Revision of 1930. As the matter was presented to this court, however, it appears that it involved almost entirely a question of fitness rather than one of a failure to support and neglect. The plaintiff maintains that the probate court was not justified in concluding that his conduct was such as to deprive him of the position as joint guardian of his son and that the defendant's character is such that she is herself unfit to be the boy's guardian. Neither position has been established by the evidence.
Without detailing the various acts of misconduct of the plaintiff in this memorandum it is sufficient to say that the court is satisfied that he is not a fit person to exercise dominion over a boy 14 years of age. His contacts with his son have been occasional and whereas the court might hesitate to conclude that they must permanently cease, nevertheless they should from now on be under the supervision and control of a guardian other than the plaintiff.
   For the foregoing reasons there is no error found in the probate court decree appealed from and it is hereby affirmed and the clerk of this court is directed to transmit a copy of this decree to the Probate Court for the District of Hartford.